Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The applicant’s amendments/remarks dated 05/03/2021 sis received, entered, and fully considered. Claims 1, 13, and 16 are amended. Claims 19, 31, 32, 36, and 40 are cancelled. Claims 41-45 are newly added. Claims 17-18, 20-30, 33-35, and 37-39 remain withdrawn. Claims 1-1641-45 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 43, it is not clear from the specification, the claims or the drawings what is considered ‘a home position’. Appropriate correction/clarification required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch v. et al. (US 2018/0086456).
Regarding Claim 1, Burch V. discloses a system (Fig. 1C) for providing entertainment (para. [0018], Fig. 1C; functional limitation), the system comprising: an aircraft (100, Fig. 1C) having an enclosed interior volume (120, Fig. 1C); and one or more unmanned aerial vehicles (UAVs) carried by the spacecraft and positioned to deploy into the enclosed interior volume (125, Fig. 1c), wherein the one or more UAVs (125, Fig. 1C) operate within the enclosed interior volume (120, Fig. 1C). Burch discloses the claimed invention except for the system having a spacecraft having an enclosed interior volume.  It would have been an obvious matter of design choice to make the aircraft system into a spacecraft system, since applicant has not disclosed that using a spacecraft solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the system aircraft as taught in Burch.
Regarding Claim 41, Burch V. discloses a system (Fig. 1C) wherein the one or more UAVs operate without leaving the enclosed interior volume (100 inside 120, Fig. 1C).  

Claim 1-3, 9, 13, 16, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch v. et al. (US 2018/0086456).
Regarding Claim 1, Wang discloses a space system (Fig. 8) for providing entertainment (col. 8, lines 36-38; functional limitation), the system comprising: a spacecraft (120, Fig. 8, col.9, line 31, “The vehicle 120 may be any type of movable object.  Examples of  vehicles may include, but are not limited to cars, trucks, semis, buses, vans,  SUVs, mini-vans, tanks, jeeps, motorcycles, tricycles, bicycles, trolleys, trains, subways, monorails, airplanes, helicopters, blimps, hot air balloons, spacecraft”) having an enclosed interior volume (Fig. 8, see enclosed volume where UAV 110 sits and is closed by cover 830, col. 29, line 5-9); and one or more unmanned aerial vehicles (UAVs) carried by the spacecraft and positioned to deploy into the enclosed interior volume (110, Fig. 8; col. 9, line 29-32, “the vehicle docking system 100 may be provided in accordance with an embodiments of the invention. The docking system may include a UAV 110 and a vehicle 120. The vehicle may have one or more propulsion units 130”; col. 28, line 66, “Fig. 8 shows an example of a UAV docked within a vehicle”) (Note: intended use)).
Wang is silent, but Burch V. teaches a system wherein one or more UAVs (125, Fig. 1C) operate within the enclosed interior volume (120, Fig. 1C).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang to operate the one or more UAV operate within the interior volume in order to monitor the internal volume/space of the Wang spacecraft.
Regarding Claim 2, Wang discloses a space system (Fig. 8) wherein the spacecraft (120, Fig. 8) comprises one or more thrusters (130, Fig. 8; col. 11, line 31-34; “Other examples of propulsion units may include, but are not limited to treads, propellers, rotors, jets, legs, or any other type of propulsion unit”) positioned to cause the spacecraft to rotate about an axis to create centripetal force (col. 11, line 25-28, “The one or more propulsion units may enable the vehicle to move about one or more, two or more, three or more, four or more, five or more, six or more degrees of freedom” - see how the propulsion units would allow the spacecraft 120 to move about in any way including rotating which would create a centripetal force).
Regarding Claim 3, Wang discloses a space system (Fig. 8) comprising a remote-control system coupleable to the one or more UAVs (110, Fig. 8; col. 9, line 36-38), “the UAV may be capable of responding to commands from a remote controller. The remote controller may not be connected to the UAV”) to control the one or more UAVs from a terrestrial location while the spacecraft (120, Fig. 8) is in space (col. 61, line 43-52).  
Regarding Claim 9, Wang discloses a space system (Fig. 8) comprising a wireless charging system (col. 24, line 35-36), “the vehicle may charge the UAV when the state of charge of the UAV has dropped beneath a threshold value”, col. 24 line 43-44, “inductive charging may be used”) to provide electrical power to the one or more UAVs (110, Fig. 8).  
Regarding Claim 13, Wang discloses a space system (Fig. 8) comprising a display (col. 35, lines 55-57, “images may be streamed to a display device within the vehicle”) positioned within the enclosed interior volume, the display being configured to col. 35, lines 57-61, “the UAV 110 may fly above  the companion vehicle 120b and/or other vehicles 1120a, 120c, 120d and be able  to view from a higher altitude additional information that may not be viewable from within the companion vehicle…..possibly ‘contests’: Functional limitation”). Wang is silent, but Burch V. teaches a system wherein the display as disclosed in Wang and the one or more UAVs are all positioned within the enclosed interior volume (120, Fig. 1C) throughout the contest (i.e. functional limitation).
Regarding Claim 16, Wang discloses a space system (Fig. 8) comprising one or more holders (Fig. 8, see the volume in the vehicle 120 that has a base that holds the UAV 110) configured to transport the one or more UAVs (110, Fig. 8) to space (col. 29, line 7-6, “the cover may completely or partially enclosed the UAV or protect it from the exterior environment”) and to deploy the one or more UAVs when the spacecraft is in space (col. 30, line 6-9, “the cover may pivot about the hinge to open up and expose the UAV to the environment. The UAV may then be capable of taking off”). Wang is silent, but Burch V. teaches a system wherein one or more UAVs (125, Fig. 1C) deploy within the enclosed interior volume (120, Fig. 1C).  
Regarding Claim 41, Wang discloses a system (Fig. 1C) wherein the one or more UAVs operate without leaving the enclosed interior volume (Fig. 8, see enclosed volume where UAV 110 sits and is closed by cover 830, col. 29, line 5-9).  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch v. et al. (US 2018/0086456) and further view of Marshall (US 4,451,017).
Regarding Claim 4, Wang and Burch V. discloses the system of claim1, but lacks to teach the system wherein the spacecraft is an upper stage portion coupleable to a lower stage portion for launch.  However, Marshall teaches a staged rocket with spacecraft payload (Fig. 6) wherein the spacecraft (70, Fig. 6) is an upper stage portion coupleable to the lower stage portion (abstract, “A three stage rocket vehicle (11) having a large forward propellant tank (12) and a small aft propellant tank (13) axially aligned”) for launch (col.4, lines 32-40, “the space shuttle orbiter 70 could replace the payload structure.  In this application, the orbiter's three main rocket engines 71 would be used rather than the three main engines associated with severable portion of the rear engine mount structure.  The single main engine 15d of the fixed portion of the engine mount structure 41 could be used as an option to obtain four main rocket engines, and for single main engine firing during stage-three”). Accordingly, it would have been obvious to one of ordinary skill in the art to use the multistage rocket of Marshall to launch the spacecraft of Wang and Burch V. as to allow the spacecraft of Wang to enter space and to conserve more fuel for the spacecraft of Wang you use while in space.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch V. et al. (US 2018/0086456) and further view of JPL-NASA (“Inflatable Emergency Atmospheric-Entry Vehicles - Tech Briefs”) (referred hereinafter as JPL-NASA).
Regarding Claim 5, Wand and Burch V. discloses the system of claim 1. Wand and Burch V. do not disclose, but JPL-NASA teaches a spacecraft (‘capsule’, Fig. 1, capsule herein is considered as a spacecraft) comprises an inflatable membrane, the inflatable membrane containing the enclosed interior volume (Ballute, Fig. 1).   It would have been obvious to one of ordinary skill in the art to use the inflatable membrane taught in JPL-NASA to contain the spacecraft and the interior volume of Wang and Burch V. as protect the capsule as an atmospheric decelerator for safe landing. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) and Burch V. et al. (US 2018/0086456) and view of JPL-NASA (“Inflatable Emergency Atmospheric-Entry Vehicles - Tech Briefs”) (referred hereinafter as JPL-NASA) and further view of Allen (US 5,920,294).
Regarding claims 6-7, Wang, Burch V., and JPL-NASA are silent, but Allen teaches making a portion or a majority portion of an inflatable membranes transparent and/or translucent (30, col. 2, lines 30-46). It would have been obvious to one of ordinary skill in the art to have make the inflatable membrane taught in Wang, Burch V, and PL-NASA transparent and/or translucent, as taught in Allen, in order to increase visibility of the inside of the membrane by letting light in as well as allow electromagnetic and solar energy inside the membrane.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch V. et al. (US 2018/0086456) and further view of CN201445801.
Regarding Claim 8, Wand and Burch V. discloses the system of claim 1, wherein the one or more UAVS comprises a first UAV and a second UAV (col. 3, line 63-65, “the landing connection component may be configured to form a connection with multiple UAVs simultaneously”), and UAVs can alter other UAVs commands (col. 15, lines59-60, “the UAV may then alter the UAV’s course to avoid the obstruction”), but does not teach the first UAV is configured to initiate a reduced-functionality mode of the second UAV via physical contact between the first UAV and the second UAV or a signal transmitted by the first UAV. 
However, CN201445801 teaches a fighting system of a coaxial double rotor wing remote control helicopter (abstract, “a fighting system of a coaxial double rotor wing remote control helicopter”) wherein the helicopter can initiate a reduced functionality mode of the second UAV a signal transmitted by the first UAV (“para. [0033] on attached English machine translation , “the microcontroller 21 includes a judging unit (not shown) , and the judging unit judges the number of times the external signal is received according to the received external signal, and sends a different first according to different judgment results. A driving signal and a second driving signal to the execution module 50, the motor driving unit 51 controlling the coaxial dual motor RC helicopter to achieve a different flight states according to the received different first driving signals” – see how helicopter can send signals to other helicopters to affect their drive state and even stop other helicopters from flying). 
.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch v. et al. (US 2018/0086456) and further view of Leabman et al. (US 10,211,674).
Regarding Claim 10, Wang and Burch V. discloses a system of claim 9, but does not teach the enclosed interior volume comprises a surface positioned to reflect radio-frequency signals to facilitate transmission of wireless charging signals emitted by the wireless charging system.  However, Leabman teaches a wireless charging system comprising a surface (3016, Fig. 24) positioned to reflect radio-frequency signals to facilitate transmission of wireless charging signals emitted by the wireless charging system. It would have been obvious to one of ordinary skill in the art to modify the wireless charging system of Wang and Burch V. with the reflector taught in Leabman in order to facilitate wireless charging signal to battery/power bank of the charging system.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) and  Burch v. et al. (US 2018/0086456) and in view of Leabman et al. (US 10,211,674), and further view of Dancila et al. (NPL, “A MEMS variable Faraday cage as tuning element for integrated silicon micro machined cavity resonators”).
Regarding claim 11, Wang, Bruch V. and Leabman are silent, but Dancila teaches resonance frequencies are high in storage in a lower modes (see page 723 and equation 1, i.e. for a given resonant frequency in the fundamental mode TE101 (i.e., m=1, n=0 and l=1), the smallest cavity resonator has a length of half the wavelength). Therefore, when the length, width, or radius of the volume are unit-multople of quarter wave length of the radio frequency signals, the resonance frequebcies would be high and should be avoided. That means not keeping the length, width or radius of the volume a unit-multiple of a quarter-wavelength (or any lower mode wavelengths) of the RF signal is beneficial to prevent resonance frequencies that is not desired in disclosed faraday cage.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the space system of Wang Bruch V. and Leabman with the resonance frequency creation or preventions as taught in Dancila in order to prevent undesired resonance frequencies and high energy storages in the enclosed interior volume of the system.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch v. et al. (US 2018/0086456), and further view of Speasl et al. (US2016/0364989).
Regarding Claim 12, Wang and Burch v. discloses a system of claim 9, but does not teach the spacecraft comprising a Faraday cage surrounding the enclosed interior volume. However, Speasl teaches a base module (105, Fig. 1A) used to receive and house one or more UAVs (100, Fig. 1A, abstract), wherein the base module (105, Fig. 1A) has an enclosed volume (Fig. 1B, see the volume where the UAV 100 sits) with wireless charging system (110, Fig. 1B, para. [0057]), “batteries may be recharged wirelessly through inductive charging” that is surrounded by a Faraday cage (para. [0043], “base module 105 may also include electromagnetic shielding to protect stored UAVs 100 from being accessed and/or controlled by unauthorized parties such as malicious hackers and to protect UAVs 100 from being disabled by electromagnetic pulse (EMP) weapons typically used to disable electronics. Such electromagnetic shielding may include passive electromagnetic shielding, such as a Faraday Cage”). Accordingly, it would have been obvious to one of ordinary skill in the art to use the Faraday cage of Speasl to surround the enclosed interior volume of Wang and Bruch V. to protect the UAVs from hackers and from being disabled by electromagnetic pulse (EMP) weapons). 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch v. et al. (US 2018/0086456), and further view of FAA (“Maneuvering In Space”) (referred herein after as FAA).
Regarding Claim 14, Wang and Bruch V. discloses a system of claim 1 with controller (col. 5, lines 24-28) for controlling the vehicle (i.e. spacecraft), but doesn’t teach the routines that includes: moving the first spacecraft (i.e. shuttle) from a first orbit to a second orbit (Fig. 4.1.5.11 on page 4.1.5.213), the first orbit being larger than the second orbit; docking the first spacecraft with a second spacecraft (International Space station (ISS), Fig. 4.1.5.11); and returning the first spacecraft to the first orbit (i.e. returning to first orbit and to earth after docking to ISS on coplanar rendezvous).   It would have been obvious to one of ordinary skill in the art to modify the controller of Wang and Bruch. V. to perform a well-known orbit transfer taught in FAA in order to dock the first spacecraft with the second spacecraft and transfer/share resources.
Regarding Claim 15,  Wang and Bruch V. discloses a system of claim 15, wherein the one or more controllers (col. 5, lines 24-28) are further configured to implement a routine that includes facilitating remote control of the UAVs from a terrestrial location (col. 9, line 36-38), “the UAV may be capable of responding to commands from a remote controller. The remote controller may not be connected to the UAV; in a case of a spacecraft vehicle, the remote control could be from the ground/terrestrial location).

Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch v. et al. (US 2018/0086456)  in further view of Pedersen et al. (US 2017/0173451).
Regarding Claim 42, Wand and Burch V. discloses the system of claim 1, wherein the one or more UAVS comprises a first UAV and a second UAV (col. 3, line 63-65, “the landing connection component may be configured to form a connection with multiple UAVs simultaneously”), and UAVs can alter other UAVs commands (col. 15, lines59-60, “the UAV may then alter the UAV’s course to avoid the obstruction”). Wand and Burch V. do not disclose, but Pederen teaches an aircraft wherein the one or more UAVs comprise a first UAV and a second UAV (102a, 102b, Fig. 3A), wherein the first or second UAV is configured to initiate a reduced- functionality mode of the after physical contact (para. [0046], “…a craft touching one of the "sides" of game space 200 might engage a sensor configured to transmit a command to the craft that artificially weakens or disables the flying ability of the craft”).

Regarding Claim 43, broadly interpreted, Wand and Burch V. do not disclose, but Pederen teaches an aircraft wherein the reduced-functionality mode comprises the second UAV returning to a home position (para. [0046], “…configured to transmit a command to the craft that artificially weakens or the flying ability of the craft”, ‘home position’ is interpreted to mean landing or not flying ground position, once the craft is disabled according to para. [0046]).  

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,056,676) in view of Burch v. et al. (US 2018/0086456) and JPL-NASA (“Inflatable Emergency Atmospheric-Entry Vehicles - Tech Briefs”) (referred hereinafter as JPL-NASA) and further view of Hall et al. (US 6,523,402).
Regarding Claim 44, Wand and Burch V. discloses the system of claim 1. Wand and Burch V. do not disclose, but JPL-NASA teaches a spacecraft (‘capsule’, Fig. 1, capsule herein is considered as a spacecraft) comprises an inflatable membrane filed with one or more gases and forming the enclosed interior volume (Ballute, Fig. 1).   It would have been obvious to one of ordinary skill in the art to use the inflatable membrane taught in JPL-NASA to contain the spacecraft and the interior volume of Wang and Burch V. as protect the capsule as an atmospheric decelerator for safe landing. 
22, Fig. 1) positioned within the enclosed interior volume, the surface comprising an indicator (10, Fig. 1) representing a top, bottom, or side orientation to provide an orientation reference to a viewer of the indicator.  It would have been obvious to one of ordinary skill in the art to modify the system of Wang, Bruch. V., and JPL-NASA with the orientation indicator taught in Hall in order to determine the orientation/attitude of the system.

Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In order to expedite the prosecution of the current application, the examiner called attorney of record Mr. Stephen Brookman (Reg. # 65,152) on 05/19/2021 for permission to amend independent claim 1 with the limitation of claim 45 in its entirety for allowability, but the examiner have not received a permission/confirmation to do so.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642